DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/962, 646 filed on July 16, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 21 and 22 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because claims 21 and 22 are drawn to a signal carrying data claims. Signals do not fall within one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  See MPEP 2106(I).

Claim 23 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon performing some function with respect to a computer with which it is associated would establishes a sufficient functional relationship between the program and the computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “said first points being nearer points of a projection plane” and “said second point being farther points of said projection plane”. The terms “nearer” and “farther” are relative terms which render the claim indefinite. 

In claim 1 there is insufficient antecedent basis for the limitation  “said padded second depth image” (line 5-6).

In claim 1 (line 4) recites “second points” (plural), however, in claim 1 (line 4) recites “said second point” (singular), thereby renders the claim indefinite. 

Claim 7 recites “said first points being the nearer points of a projection plan” and “said second points being farther points of said projection plane”. The terms “nearer” and “farther” are relative terms which render the claim indefinite. 

In claim 7 there is insufficient antecedent basis for the limitation “the nearer points of a projection plan”.


In claim 9 there is insufficient basis for the limitation “said differences”.

In claim 15 there is insufficient basis for the limitation “the differences between the pixel values”.

In claim 16 there is insufficient basis for the limitation “said differences”.

In claim 21 there is insufficient antecedent basis for the limitation “the point cloud projected on a projection plane”.

Claim 22 recites “at least one other bits”. It is unclear whether the bits recited is a single bit or multiple bits, thereby renders the claim indefinite. 

The rest of the dependent claims are rejected based on their dependency from the rejected claims. 

Claim Objection
Claim 7 is objected to due to the following informalities:
In claim 7 (lines 4) the term “plan” should be “plane”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 14-16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, “PCC Test Model Category 2 v0”, International Organization for Standardization, ISO/IEC JTC1/SC29/WG11, Coding of Moving Picture and Audio, Document N17248, Macau, China, October 2017, 11 pages (IDS submitted by the applicant on 07/16/2020), in view of Fu et al. (Pub. No. US 2014/0055560 A1). 

Regarding claim 1, Mammou discloses a method comprising padding a first depth image representative of depth values of first  points of a point cloud frame (Section 3.3 and 3.4), said first points being nearer points of a projection plane (Section 3.3 and 3.4: let H(u, v) be the set of points of the current patch that get projected to the same pixel (u, v). The first layer, also called the near layer, stores the point of H(u, v) with the lowest depth DO), and a second depth image representative of depth values of second points of said point cloud frame, said (Section 3.3 and 3.4: The second layer, referred to as the far layer, captures the point of H(u, v) with the highest depth within the interval [D0, D0+Δ]).  Note that this interpretation is consistent with the disclosure of the current application. See Current application, Page 12, lines 22-29.
	Mammou does not explicitly disclose one of said padded first depth image or said padded second depth image being predicted by using the other of said padded first depth image or said padded second depth image as reference image.
	However, Fu discloses one of said padded first depth image or said padded second depth image being predicted by using the other of said padded first depth image or said padded second depth image as reference image (¶0030-0031: the filling module may set/pad the depth value of the block/pixel with the invalid depth measurement with the average depth value of the neighboring blocks/pixels. The filling module then predicts a depth value for the block or pixel with the invalid depth measurement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou by utilizing  one of said padded first depth image or said padded second depth image being predicted by using the other of said padded first depth image or said padded second depth image as reference image, as disclosed by Fu, for improving filtering and compression of the depth image (Fu: ¶0005). 
Regarding claim 4, claim 4 is drawn to a device claim configured to perform method according to claim 1. Thus, claim 1 is rejected due to similar reasons set forth above with respect to claim 1. 
(Table 1, page 10: encoding or decoding process) to provide a first depth image representative of depth values of first points of a point cloud frame (Section 3.3 and 3.4), said first points being the nearer points of a projection plan (Section 3.3 and 3.4: let H(u, v) be the set of points of the current patch that get projected to the same pixel (u, v). The first layer, also called the near layer, stores the point of H(u, v) with the lowest depth DO), and a second depth image representative of depth values of second points of said point cloud frame, said second points being farther points of said projection plane (Section 3.3 and 3.4: The second layer, referred to as the far layer, captures the point of H(u, v) with the highest depth within the interval [D0, D0+Δ]).  Note that this interpretation is consistent with the disclosure of the current application. See Current application, Page 12, lines 22-29.
 Mammou does not explicitly disclose filtering pixel values of the second depth image by using pixel values of the first depth image.
However, Fu discloses filtering pixel values of the second depth image by using pixel values of the first depth image (¶0032: the filtering module 222 may normalize a depth value of a block/pixel of a depth image 216 based at least in part on depth values of the other blocks/pixels of the depth image 216 and on the depth values of the blocks/pixels in the other).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou by utilizing filtering pixel values of the second depth image by using pixel values of the first depth image, as taught by Fu for improving filtering and compression of the depth image (Fu: ¶0005). 
(¶0032: Since the weight of each block/pixel is determined by its position and value difference from the current block/pixel, the filtering could efficiently smooth the depth image 216 while preserving the edge). The motivation statement set forth above with respect to claim 7 applies here. 

Regarding claim 9, Mammou in view of Fu discloses the method of claim 8. Fu further discloses wherein filtering pixel values comprises a clipping of said differences (¶0032: Since the weight of each block/pixel is determined by its position and value difference from the current block/pixel, the filtering could efficiently smooth the depth image 216 while preserving the edge…The difference between two blocks/pixels is then normalized by their depth range). The motivation statement set forth above with respect to claim 7 applies here. 
 
Regarding claim 10, Mammou in view of Fu discloses the method of claim 9. Fu further discloses wherein said clipping is based on a given range  (¶0032: Since the weight of each block/pixel is determined by its position and value difference from the current block/pixel, the filtering could efficiently smooth the depth image 216 while preserving the edge…The difference between two blocks/pixels is then normalized by their depth range). The motivation statement set forth above with respect to claim 7 applies here. 

Regarding claim 15, claim 15 is drawn to a device claim configured to perform method according to claim 8. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 8. 
Regarding claim 16, claim 16 is drawn to a device claim configured to perform method according to claim 9. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 9. 
Regarding claim 23, claim 23 is drawn to a computer program product claim causing one or more processors to carry out a method according to claim. 7. Thus, claim 23 is rejected due to similar reasons set forth above with respect to claim 7.
Regarding claim 24, claim 24 is drawn to a non-transitory computer-readable medium claim causing one or more processors to perform a method according to claim 1. Thus, claim 24 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 25, claim 25 is drawn to a non-transitory computer-readable medium claim causing one or more processors to perform a method according to claim 7. Thus, claim 24 is rejected due to similar reasons set forth above with respect to claim 7. 

s 2, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, “PCC Test Model Category 2 v0”, International Organization for Standardization, ISO/IEC JTC1/SC29/WG11, Coding of Moving Picture and Audio, Document N17248, Macau, China, October 2017, 11 pages, in view of Fu et al. (Pub. No. US 2014/0055560 A1) as applied to claim 1, and further in view of Pahalawatta et al. (Pub. No. US 2012/0293620 A1). 
Regarding claim 2, Mammou in view of Fu does not explicitly disclose wherein the method further comprises encoding a video stream including an interleaving of said padded first and second depth images of said point cloud frame.
However, Pahalawatta discloses wherein the method further comprises encoding a video stream including an interleaving of said padded first and second depth images of said point cloud frame (¶0029: 3D or multiview images and video may be encoded as interleaved images using a frame compatible interleaving format).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou in view of Fu, by utilizing wherein the method further comprises encoding a video stream including an interleaving of said padded first and second depth images of said point cloud frame, as taught by Pahalawatta for improving compression efficiency of the video encoding (Pahalawatta: ¶0031).
Regarding claim 5, claim 5 is drawn to a device claim configured to perform method according to claim 2. Thus, claim 5 is rejected due to similar reasons set forth above with respect to claim 2. 

However, Pahalawatta discloses wherein  providing said first and second depth image comprises  de-interleaving the decoded video stream (¶0039: Deinterleaving Of Images). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou in view of Fu, by utilizing wherein  providing said first and second depth image comprises  de-interleaving the decoded video stream, as taught by for improving compression efficiency of the video encoding (Pahalawatta: ¶0031).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, “PCC Test Model Category 2 v0”, International Organization for Standardization, ISO/IEC JTC1/SC29/WG11, Coding of Moving Picture and Audio, Document N17248, Macau, China, October 2017, 11 pages (IDS submitted by the applicant on 07/16/2020) in view of Fu et al. (Pub. No. US 2014/0055560 A1) as applied to claim 7, and further in view of Yamazaki et al. (Pub. No. US 2014/0140416 A1). 
Regarding claim 11, Mammou in view of Fu does not explicitly disclose wherein the given range extends from 0 to a maximum surface thickness.
(¶0170: The pixel bit depth represents a range of pixel values forming an image input into the adaptive offset filter 60 as the bit width. When the pixel bit depth is N bits, the pixel values take a range of 0 to 2.sup.N-1. For example, when the pixel bit depth is 8 bits, the pixel values may take range of 0 to 255).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou in view of Fu by utilizing wherein the given range extends from 0 to a maximum surface thickness, as taught by Yamazaki for suppressing block distortion more effectively (Yamazaki: ¶0008).
Regarding claim 12, Mammou in view of Fu does not explicitly disclose wherein at least one bound of the given range is transmitted.  
However, Yamazaki discloses  wherein at least one bound of the given range is transmitted (¶302: A filter coefficient used by the adaptive filter 70 is determined so that the error between the filtered decoded image P_FL and the subject image #10 can be minimized, and the filter coefficient determined in this manner is coded as a filter parameter FP and is transmitted to the video decoding device 1). The motivation statement set forth above with respect to claim 11 applies here. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, “PCC Test Model Category 2 v0”, International Organization for Standardization, ISO/IEC JTC1/SC29/WG11, Coding of Moving Picture and Audio, Document N17248, Macau, China, . 

Regarding claim 22, Mammou discloses the signal of claim 21 wherein  at least one other bits to indicate an integer value of said surface thickness (Section 3.3-3.6: let H(u, v) be the set of points of the current patch that get projected to the same pixel (u, v). The first layer, also called the near layer, stores the point of H(u, v) with the lowest depth DO. The second layer, referred to as the far layer, captures the point of H(u, v) with the highest depth within the interval [D0, D0+Δ], where Δ is a user-defined parameter that describes the surface thickness. The generated videos have the following characteristics: Geometry: WXH YUV420-8bit, Texture: WXH YUV420-8bit).
Mammou does not explicitly disclose wherein the data representative of a surface thickness comprises a first bit that indicates if reconstructed depth values derived from carried data representative of depth values have to be filtered or not.
However, Kang discloses wherein the data representative of a surface thickness comprises a first bit that indicates if reconstructed depth values derived from carried data representative of depth values have to be filtered or not (¶0222: When determining that an in-loop filter is applied (for example, when a value of a flag indicating whether or not an in-loop filter is applied is 1), the decoder may determine whether or not a SAF is applied to a reconstructed block. Whether or not a SAF is applied may be determined on the basis of information being parsed from a bitstream. Here, whether or not a SAF is applied may be obtained for each color component. Information of whether or not a SAF is applied may be a 1 bit flag).
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mammou, “PCC Test Model Category 2 v0”, International Organization for Standardization, ISO/IEC JTC1/SC29/WG11, Coding of Moving Picture and Audio, Document N17248, Macau, China, October 2017, 11 pages (IDS submitted by the applicant on 07/16/2020).

Section 3.3-3.6: let H(u, v) be the set of points of the current patch that get projected to the same pixel (u, v). The first layer, also called the near layer, stores the point of H(u, v) with the lowest depth DO. The second layer, referred to as the far layer, captures the point of H(u, v) with the highest depth within the interval [D0, D0+Δ], where Δ is a user-defined parameter that describes the surface thickness). Note that this interpretation is consistent with the disclosure of the current application. See Current application, Page 12, lines 22-29.

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fu et al. (Pub. No. US 2014/0055560 A1). 
Regarding claim 26, claim 26 is drawn to “A non-transitory computer-readable medium storing signal according to claim 21”. The non-transitory computer-readable medium merely serves as a support of signal according to claim 21 without any functional relationship between a recorded data and a computer. See MPEP 2111.05 (III). Therefore, any storage medium or memory teaches claim 26.  Fu teaches “A non-transitory computer-readable medium storing signal according to claim 21” (Fig. 2,  memory 214). 
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 



Ochotta et al. "Image_Based Surface Compression" The Eurograhics Association and Blackwell Publishing 2008, 15 Pages. 

Cohen et al. "Point Cloud Attribute Compression using 3-D Intra Prediction and Shape-Adaptive Transforms" 2016 Data Compression Conference, 10 pages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488